RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4970-18T2
                                                                   A-4971-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.D. and L.W.,1

     Defendants-Appellants.
________________________

IN THE MATTER OF
THE GUARDIANSHIP OF
S.L.D.,

     a Minor.
________________________

                   Argued telephonically April 29, 2020 –
                   Decided July 20, 2020

                   Before Judges Fuentes, Haas and Enright.


1
  Pursuant to Rule 1:38-3(d)(12), we use initials to protect the parties' privacy
and preserve the confidentially of these proceedings.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0051-18.

            Amy Elizabeth Vasquez, Designated Counsel, argued
            the cause for appellant S.D. (Joseph E. Krakora,
            Public Defender, attorney; Amy Elizabeth Vasquez,
            on the brief).

            Eric R. Foley, Designated Counsel, argued the cause
            for appellant L.W. (Joseph E. Krakora, Public
            Defender, attorney; Eric R. Foley, on the briefs)

            William Rodriguez, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jane C. Schuster, Assistant
            Attorney General, of counsel; William Rodriguez, on
            the briefs).

            Danielle Ruiz, Designated Counsel, argued the cause
            for minor (Joseph E. Krakora, Public Defender, Law
            Guardian, attorney; Danielle Ruiz, on the brief).

PER CURIAM

      Defendants S.D. (mother) and L.W. (father) are the biological parents of

S.L.D., a six-year-old boy born in May 2014. They appeal from an order of

guardianship entered on June 27, 2019 by Judge Jane Gallina Mecca that

terminated their parental rights to this child. The Family Part consolidated

these cases and tried them in the same proceeding.

      Defendants argue we should reverse Judge Gallina Mecca's decision

because: (1) it is not in the child's best interest to sever their parental

                                                                      A-4970-18T2
                                     2
relationship; (2) the judge failed to consider alternatives other than the

termination of defendants' parental rights; and (3) the record before the court

did not establish, by clear and convincing evidence, that the child formed an

emotional bond with his adoptive parent, who is also his paternal grandmother.

We reject these arguments and affirm substantially for the reasons expressed

by Judge Gallina Mecca.

      The parties have a lengthy and tumultuous history with the Division of

Child Protection and Permanency (Division) related to how their substance

abuse, mental health issues, and domestic violence problems have negatively

affected their role as parents.   Defendants' involvement with the Division

encompasses a variety of dysfunctional problems which provide ample

evidence of their parental unsuitability. They have been the subject of seven

Child Protective Services referrals and four Child Welfare Services referrals.

      Defendants have never had physical custody of their children. S.L.D. is

not defendants' only child. S.D. has a daughter who is approximately twenty-

three years old and an eight-year-old son who resides with his biological

father. L.W. is the biological father of five other children, four of whom were

raised entirely by their biological mothers.        L.W. does not have any

relationship with these four children. The fifth remaining child is a fiftee n-


                                                                        A-4970-18T2
                                      3
year-old girl who is being raised by her paternal aunt and paternal

grandmother.

      On October 10, 2014, the Division filed a Verified Complaint against

S.D. and L.W., to obtain the care and supervision of S.L.D., who was then

nearly five months old, together with two of his siblings. The court granted

the Division's application and issued an Order to Show Cause (OTSC) for Care

and Supervision with Restraints. On the return date of the OTSC, S.D. was

thirty-five years old and L.W. was forty-one.

      On December 16, 2014, defendants stipulated before Judge Mary F.

Thurber, that

            [o]n or about August 21, 2014, . . . the minor child,
            [S.L.D.], age [four] months at the time, while in their
            care, custody and control there was a physical
            altercation between the parties while the minor child
            was in their close proximity and due to the close
            proximity to the physical altercation placed the minor
            child at substantial risk of harm as contained in the
            complaint and agree that these acts or omissions
            constitute abuse pursuant to [N.J.S.A. 9:6-8.2lc(4)].

      The Family Part terminated this litigation on September 8, 2015, after

finding defendants had worked with the Division and complied with all of the

conditions to remediate the situation. Unfortunately, this resolution proved to

be short lived. On November 30, 2016, the Division filed another verified


                                                                       A-4970-18T2
                                      4
complaint against defendants in response to a referral that the children,

including S.L.D., were not being properly cared for or supervised. Defendants

impeded the Division's response by refusing to permit caseworkers to properly

investigate these allegations.

      After many unsuccessful attempts to provide defendants with parenting

services, on February 6, 2018, the Family Part approved the Division's plan to

terminate defendants' parental rights to S.L.D.     On March 16, 2018, the

Division filed a guardianship complaint and an OTSC. On July 25, 2018, the

Family Part terminated the abuse and neglect litigation and entered a

permanency order that approved the Division's plan to terminate defendants'

parental rights to S.L.D., followed by adoption by the paternal grandmother.

      The guardianship trial began on September 24, 2018, before Judge

Gallina Mecca. The Division's case included the testimony of Psychiatrist Dr.

Samiris Sostre and Psychologist Elizabeth Smith, Psy.D., as expert witnesses

on the question of bonding, and the testimony of Psychologist Robert Kanen,

Psy.D. and Psychologist Phyllis Prekopa, Psy.D. These professional witnesses

described in great detail defendants' substance abuse problems, which was

significantly exacerbated by their diagnosed mental illness history. Division




                                                                       A-4970-18T2
                                      5
caseworkers Tanya Amoroso and Micale Williams described the services

offered to defendants and their failure to participate or cooperate.

      The Division also presented overwhelming evidence of defendants'

parental unfitness, which at times was manifested by acts of domestic violence

that exposed their infant son to serious physical danger. For exampl e, three

months after S.L.D. was born, S.D. told a Division caseworker that L.W. had

punched her three times on her head causing her to fall on the playpen in

which S.L.D. was sleeping. The caseworker noted S.D. had visible bruises in

the form of linear marks down her neck and shoulder.               S.D. told the

caseworker that she pushed L.W. into the dresser.      She also told the Division

caseworker that she had been engaged in two prior incidents of domestic

violence, one with L.W. and the other with another paramour. A Division

caseworker interviewed L.W. when he was incarcerated in the Bergen County

jail. He admitted to a history of bipolar disorder, anxiety, depression, and

being involved in prior acts of domestic violence.        In addition to placing

S.L.D. in physical danger, these distressing incidents of domestic violence also

created an emotionally toxic environment.

      S.W., S.L.D.'s paternal grandmother and resource parent, testified at the

guardianship trial as a joint witness. L.W. testified on his own behalf. The


                                                                        A-4970-18T2
                                       6
Law Guardian did not call any witnesses. On June 27, 2019, Judge Gallina

Mecca wrote a 129-page opinion in which she reviewed defendants'

involvement with the Division, their failure to avail themselves of the services

offered to them, and their inability to create a suitable and safe domestic

environment for their son, S.L.D. Judge Gallina Mecca found the Division met

its burden of proof under the four statutory prongs of N.J.S.A. 30:4C-15.1a.

The judge concluded the Division "successfully met its burden by clear and

convincing evidence that it is in the best interest of [S.L.D.] that the parental

rights of S.D. and L.W. be terminated.       The child shall be placed in the

Guardianship of the Division for purposes of effectuating a resource home

adoption."

      Our standard of review of a Family Part judge's decision based on a

combination of testimonial evidence and the application of legal principles

involving the court's subject matter jurisdiction is well-settled. We are bound

to defer to the trial judge's expertise in this area of law, provided the decision

is supported by competent evidence in the record. Cesare v. Cesare, 154 N.J.
394, 411-12 (1998). However, a trial judge's interpretation of the law and

legal findings are reviewed de novo. N.J. Div. of Youth & Family Servs. v.




                                                                         A-4970-18T2
                                       7
R.G., 217 N.J. 527, 552-53 (2014) (quoting Manalapan Realty v. Manalapan

Twp. Comm., 140 N.J. 366, 378 (1995)).

      Parents have a fundamental constitutional right to raise their children.

Stanley v. Illinois, 405 U.S. 645, 651 (1972); N.J. Div. of Youth & Family

Servs. v. A.W., 103 N.J. 591, 599 (1986).          "However, the constitutional

protection surrounding family rights is tempered by the State's parens patriae

responsibility to protect the welfare of children." N.J. Div. of Youth & Family

Servs. v. J.Y., 352 N.J. Super. 245, 261 (App. Div. 2002) (citing Parham v.

J.R., 442 U.S. 584, 603 (1979)). "The balance between parental rights and the

State's interest in the welfare of children is achieved through the best interests

of the child standard."    In re Guardianship of K.H.O., 161 N.J. 337, 347

(1999).

      The Legislature and our Supreme Court resolved the constitutional

tension between parental rights and the welfare of children. In A.W., the

Court examined four factors that the Division must prove by clear and

convincing evidence before parental rights may be terminated. 103 N.J. at 604-

11.   These four factors were then codified by the Legislature in N.J.S.A.

30:4C-15.1a:




                                                                         A-4970-18T2
                                       8
            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The division has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

These four factors "are not discrete and separate; they relate to and overlap

with one another to provide a comprehensive standard that identifies a child's

best interests." K.H.O., 161 N.J. at 348.

      Here, defendants argue that the Division did not present sufficient

evidence to prove, by clear and convincing evidence, any one of the four

prongs codified in N.J.S.A. 30:4C-15.1a.         Defendants' arguments lack

sufficient merit to warrant further discussion in a written opinion. R. 2:11-




                                                                      A-4970-18T2
                                      9
3(e)(1)(E). We affirm substantially for the reasons expressed by Judge Gallina

Mecca in her comprehensive, well-reasoned opinion dated June 27, 2019.

      Affirmed.




                                                                      A-4970-18T2
                                    10